[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                   FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 11-15759                    JUNE 19, 2012
                           Non-Argument Calendar                JOHN LEY
                         ________________________                CLERK

                   D. C. Docket No. 1:11-cv-00743-WSD

PHYLLIS ALLEN,

                                                              Plaintiff-Appellant,

                                    versus

BAC HOME LOANS SERVICING, LP,
MCCALLA RAYMER, LLC,

                                                          Defendants-Appellees.


                         ________________________

                 Appeal from the United States District Court
                   for the Northern District of Georgia
                        ________________________

                                (June 19, 2012)

Before TJOFLAT, JORDAN and ANDERSON, Circuit Judges.


PER CURIAM:

     This is a civil action stemming from the allegedly wrongful foreclosure of
residential property. The suit began in state court, and defendants removed the

case to the District Court because it contained a claim under the Real Estate

Settlement Procedures Act (“RESPA”), 12 U.S.C. § § 2601 et seq., and gave the

court subject matter jurisdiction. See 28 U.S.C. § 1331. Defendants moved the

district court to dismiss plaintiff’s complaint for failure to state a claim for relief.

Plaintiff failed to respond to defendants’ motions to dismiss, as required by the

District Court’s Local Rule 7.1. Then, following its independent review of the

complaint’s allegations, the District Court found no merit in any of plaintiff’s

claims and, in an order entered on March 31, 2011, granted defendants’ motions.

Record, Vol. 1 at Tab 12.

      Ten days later, plaintiff moved the court pursuant to Federal Rule of Civil

Procedure 60(b)(4) and (6) to set aside the court’s judgment for lack of subject

matter jurisdiction and for leave to file a motion to remand. The District Court

denied the motion in an order entered on November 7, 2011, id. at Tab 12, and on

December 5, 2011, plaintiff filed a notice of appeal, appealing the District Court’s

November 7, 2011 order denying her Rule 60(b)(4)(and (6) motion. Id. at Tab 21.

      We find no error in the District Court’s November 7, 2011 order. It is

therefore

      AFFIRMED.

                                            2